Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 05/17/2022 has been entered.  
Applicant’s amendments to claim 1, paragraph (e), have rendered the prior objection as moot; therefore, this objection is withdrawn.
Applicant’s amendments to claim 1 have rendered the prior rejection under 35 U.S.C. § 112(b) as moot; therefore, the prior rejection for this claim is withdrawn.
The examiner will address applicant's remarks at the end of this office action.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  the claims use the terms "communication address" and "electronic communication address" interchangeably; see paragraphs 4(c), 4(f), 5(c) and 5(f).  Since the term electronic is not used within the Specification, clarification is requested.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5, paragraphs (i) and (j) recite “a non-volatile software trigger” and “timer”, respectively, for starting a bid time and initiating the receiving of data.  Claim 5 is claim for a “communications system”; however, software is not shown or described within the disclosure as part of a system.  Nor are these elements referred to in the disclosure as necessary to perform the method.  Figure 1 shows a “notification to all member brokers” which is best interpreted to be a method step to begin the bidding process; however, this is not described as a software trigger.  It is merely the user notifying others, notably, while not being described as a system component, (it is simply a method step.)  Therefore, these claim recitations attempt to bring in new matter that was not described within the original disclosure.    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, the Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a method, therefore, the claims fall into a statutory category.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of a property transaction bidding method. This describes marketing or sales activities as well as business relations. Furthermore, a real estate bid formation and acceptance method intends to lead into contracts and legal obligations. These are all descriptive of commercial or legal interactions, which is considered a certain method of organizing human activity grouping of abstract idea.
These claims further describe the interactions of several parties to a potential real estate transaction; including brokers, and buyers and sellers. These actions refer to the social activities of these separate groups of people and thus, recite managing personal behavior or relationships or interactions between people. This category is also considered a certain method of organizing human activity grouping of abstract idea.
Lastly, these claims recite concepts that can practically be performed in the human mind, including mainly, observations, as they recite collecting and comparing known information. A mental process is also considered a grouping of abstract ideas.

New claim 4, which is illustrative of claim 1 and new claim 5, defines the abstract idea by the elements of:
A method for a property owner to sell a real estate listing of a particular property, comprising: (a) receiving a plurality of property identifications, each associated with a respective one of a plurality of properties, and storing said property identifications; 
(b) receiving a plurality of sets of property attributes, each of said sets of property attributes being associated with an associated one of said plurality of properties and storing said sets of property attributes with associative information associating each particular set of property attributes with its associated property; 
(c) receiving, for each of said properties, a respective owner communication address, each of said owner communication addresses being associated with an associated one of said plurality of properties and storing each owner communication address with property associative information associating each owner communication address with its associated property, each of said electronic communication addresses being associated with an owner of a respective property; 
(d) receiving a plurality of listing broker identifications each associated with a particular listing broker and storing said listing broker identifications; 
(e) receiving a plurality of listing broker attributes, each of said listing broker attributes being associated with an associated one of said listing brokers and storing said listing broker attributes with listing broker associative information associating each particular listing broker attribute with its associated listing broker; (f) receiving a plurality of listing broker electronic communication addresses, each of said listing broker communication addresses being associated with an associated one of said plurality of listing brokers and storing each listing broker communication address with listing broker communication address associative information associating each listing broker communication address with its associated listing broker; 
(g) providing one or more property identifications each with a partial or complete set of the property attributes associated with each provided property identification to listing brokers; 
(h) receiving from a property owner an instruction to start bidding on the property owner's offer to sell a listing of a particular property owned by the property owner; (i) setting a start bid time associated with the particular property; 
(j) initiating, during a bidding period, the receiving from a plurality of bidding listing brokers provided with one or more property identifications each with a partial or complete set of the property attributes, a bid or bids to secure a listing broker representation for the sale or rental of the particular property, said bids comprising respective bid information respecting (i) a listing broker representation payment magnitude component, (ii) a duration of exclusivity component and (iii) a listing broker compensation component; 
(k) storing, for each of said bids, said respective bid information associated with a property identification and a bidding listing broker identification;
(l) communicating said bid information to the owner of the associated property together with a listing broker identification; and,
(m) terminating, at the end of the bidding period, the receiving of bids.

These claims describe actions performed when several parties to a potential real estate transaction would like to entertain bids for a property listing. First, the parties collect relevant and pertinent information about the property and the several entities - brokers, buyers, and sellers, for example. Furthermore, most of these actions can be practically performed in the human mind. Noting that many auctions are performed based on human interactions only.  The use of physical aid (i.e., pen and paper) can help a human gather and store the data as well sort and categorize the attributes.  As such, the claims recite the several abstract ideas identified above.

For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a property database, coupled to a publicly accessible network; 
a property owner address database; 
a broker database;
a listing broker communication address database; 
a bid information database;
a plurality of communications interfaces; and,
a non-volatile software trigger and timer.
These additional elements simply instruct one to practice the abstract ideas of certain methods of organizing human activity or a mental process utilizing databases, a network; a plurality of communications interfaces; and, a non-volatile software trigger and timer to perform the method that defines the abstract ideas, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f).  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract ideas identified by the examiner.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using devices recited at a high level of generality to perform the steps that define the abstract ideas. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.

Dependent claims 2 and 3 contain limitations that are further recitations to the same abstract ideas found in claim 1. References to property attributes and a listing broker is more definition and interpretation of the properties and parties involved in the method recited. Thus, they are core facets of the abstract ideas.  A recitation to a database does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). 

Therefore, for the reasons cited above, claims 1 – 5 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin (US 2011/0289010), hereinafter, Rankin, in view of McLain (US 2006/0178978), hereinafter, McLain.
Regarding claim 1, Rankin describes a property transaction facilitating hub that facilitates the generation and recording of information relating to property transactions. Rankin first discloses property identifications when discussing various facets used to recognize a plurality of properties. Rankin’s hub may “…specify[ing] a plurality of fields corresponding to various property information (e.g., picture, contact, property type, address, owner info, square footage, price, and/or the like) that may be filled out with specific property information 820.” See [0094]. Rankin next discloses sets of property attributes when detailing an interface “showing a side-by-side representation of site requirements and prospective property information, to allow for attribute-by attribute comparison of desired and available property attributes. A list of property attributes, grid variables, and/or the like 150 may be provided next to and/or as part of the bifurcated display to show identifiers of those attributes next to the attribute values listed at 160 and 155.” See [0058].
Rankin adds owner communication address … associated with a plurality of properties when providing “ a contact name, a contact address, property parameters, company type, company attributes, and/or the like…”, at [0097]; and, “ The address of the property for which the site drive information has been requested may be displayed 1301, and a map provided 1305 indicating the location of the reference property 1306 and of the associated and/or nearby site drives 1307, such as may be present within a specified distance of the reference property”, at [0103]. Rankin provides a contacts table that include “email address”, with which an owner can be communicated with. See [0154].
Rankin discloses broker identifications, sets of broker attributes, and broker communication addresses, throughout. For example, “FIGS. 1A-C show implementations of a tenant-broker user interface in embodiments of HUB operation”, at [0012]; and, “HUB embodiments may serve to facilitate contact relationship management, lead generation, property/retailer and/or real estate browsing and/or searching, transactions, broker activity tracking, and/or the like”, at [0049]. Rankin further details broker nomenclature when discussing, “…the instant specification may use the term "broker," this term should be understood to encompass any real estate professional, agent, broker, service provider, and/or the like”, at [0051]. In addition, Rankin’s hub “…shows an alternative implementation of a HUB user interface 272 configured for a landlord broker role in one embodiment of HUB operation. FIG. 2D shows an implementation of a contact information and/or profile page in one embodiment of HUB operation. The page, in one implementation, may include the contact name 274; company and/or contact information 276; telephone information 278; known or suspected tenant clients associated with the contact 280; address and/or mailing information 282; broker status, type, and/or the like information 284; notes, comments, and/or the like 286; and/or the like.” See [0071 and FIG. 2C].
Rankin lastly provides property identifications….to brokers as detailed above , and includes, “The window 2105 may include a variety of information associated with the selected property, such as one or more property images 2110, other property information 2115 (e.g., property attributes from a HUB bifurcated display), and/or the like. The window 2105 may further include contact information 2120, such as for one or more contacts, tenants, landlord, brokers, and/or the like associated with the displayed property. The window 2105 may further include a selectable link to view other options 2125, such as to auto-populate other portions of the HUB interface (e.g., the bifurcated display) with information associated with the selected property, send the property information in an e-mail, generate a report associated with the property….”  See [] and Fig. 21].

Not disclosed by Rankin is receiving from a plurality of brokers, a bid to secure a listing broker representation, a bid to secure a listing broker representation for the sale or rental of a particular property, said bid comprising bid information respecting a listing broker representation payment magnitude component, a duration of exclusivity component and a listing broker compensation component; storing bid information in a bid information database, and communicating bid information to the owner of the property.
However, McLain discloses a system and method for soliciting a bid to list a property.  The method includes receiving from a seller a request to list a property for sell, receiving information for listing the property, providing the listing information to one or more brokers, receiving one or more bids to list the property from the one or more brokers based on the listing information, and providing the one or more bids to the seller.  [See Abstract].  
McLain adds; “FIGS. 4A-4C depict a flow diagram of an exemplary process 400 performed by the bid server 128, in response to a seller's request to solicit bids to list a property from one or more brokers. In performing the process 400, the bid server 128 allows one or more brokers (e.g., member brokers) to bid to list the property anonymously and allows the seller to receive the bids to list the property while also remaining anonymous to the one or more brokers.”  See [0038]. 
McLain’s method includes; “In one implementation, a broker requests to bid to list a property by actuating the "Make a Bid" button 702, which may be implemented as a hyperlink to cause the bid server 128 to provide the make bid page 144 to the respective broker computer 106m-106z. The bid form 802 also includes a commission or fee field 806 where the broker may identify to the bid server 128 the total commission rate or fee that the broker desires for selling the property. In addition, the bid form 802 may also include a commission paid to buyer's broker field 808 where the broker may identify to the bid server 128 the commission that will be paid to a Buyer's Broker (if any) when the sale of the property is closed. In one implementation, the broker submits the bid form 802 to the bid server 128 by actuating the "Enter the Bid" button 810.  See [0047].
McLain discloses the bid information includes the following; “a date on which bidding is to end (from current date), a date on which property to is be placed on the market, and a duration of listing.”, [0029]; and, “Each entry in the list of bids 902 may also include a property number field 912 that has the property number 608 assigned to the property, the commission or fee 806 submitted by the broker, and the commission paid to buyer's broker 808 as submitted by the broker.”  [0049].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include bid specific information for each bidding broker per the method and system of McLain and use this information within the method of real estate transaction information management of Rankin because this leads to the intended result of comparing bids based on similar data and helps to analyze the proffered bids in order to select the most advantageous for the seller.

Regarding claim 2, the combination of Rankin and McLain discloses all the limitations of claim 1, above.
Rankin further discloses a geographical indicator and a physical feature when describing “…HUB may allow for overlaying of multiple maps, different views of a single map, may allow the user to select different mapping applications showing the same subject property from different views in the same window or view, different geographic and/or other property and/or contact information on a single map, and/or the like.” See [0073]. Rankin adds, “…capture geographical coordinates of an associated property (e.g., latitude and longitude)….” See [0095].
Rankin includes, “A variety of property information may be included, such as but not limited to: a property ID, property type, property attributes, pictures, location information….” See [0098]. Table 1 adds more physical features. See [0105].
Rankin further discloses a database divided into a plurality of property attribute sectors. “FIG. 4 shows an implementation of data flow between and among HUB components and affiliated entities in one embodiment of HUB operation. The HUB 401 may include one or more HUB servers 405, configured to implement HUB features and/or functionality, and one or more HUB databases 410, configured for storage of HUB data.”  See [0099 and Fig. 4]. Rankin adds, “the HUB may also facilitate communications between a user broker and one or more contra brokers 437 which may, in one implementation, comprise real estate brokers having clients who do not have their own access to HUB data, features, and/or functionality. The HUB may also be communicatively coupled, such as via a communication network 415, with one or more third-party resources 440, such as property information repositories, contact relations management resources, and/or the like.” See [0099]. See also, “a database of property information to seek properties having attributes matching the user specifications”, at [0103]; and, “A determination is made as to whether a record exists in one or more HUB databases representing the received location 1505”, at [0122].

Regarding claim 3, the combination of Rankin and McLain discloses all the limitations of claim 2, above.
Rankin further discloses performed by receiving from a searching broker a number of search criteria when describing the hub. Rankin details, “HUB embodiments may serve to facilitate contact relationship management, lead generation, property/retailer and/or real estate browsing and/or searching, transactions, broker activity tracking, and/or the like features and functionality. In one embodiment, the HUB may allow a user to specify a role or "hat" in the context of a prospective transaction of property (e.g., a buyer, seller, tenant, landlord, buyer/tenant or buyer broker, seller/landlord or landlord or investment sales broker, investor, leasing agent, property manager, business developer, dispositioner, real estate professional, Municipality contact, and/or the like.)” See [0066].  Further broker searches are detailed at [0086 and Figs 2C-D.]
Rankin discloses the individual property attributes as well. First, “…user may then interact with the user interface to specify desired, required, or available property/tenant attributes, based on which queries of property listings/tenants may be performed to find matching results”, at [0066]; “desired property attributes for that tenant client (e.g., square footage, location, layout, features, amenities, view, type of location, price, terms, and/or the like)”, at [0069]; and, “[a] list of property attributes, grid variables, and/or the like 150 may be provided next to and/or as part of the bifurcated display to show identifiers of those attributes next to the attribute values listed at 160 and 155”, at [0075].

Regarding claims 4 and 5, Rankin describes a property transaction facilitating hub that facilitates the generation and recording of information relating to property transactions. Rankin first discloses property identifications when discussing various facets used to recognize a plurality of properties. Rankin’s hub may “…specify[ing] a plurality of fields corresponding to various property information (e.g., picture, contact, property type, address, owner info, square footage, price, and/or the like) that may be filled out with specific property information 820.” See [0094]. Rankin next discloses sets of property attributes when detailing an interface “showing a side-by-side representation of site requirements and prospective property information, to allow for attribute-by attribute comparison of desired and available property attributes. A list of property attributes, grid variables, and/or the like 150 may be provided next to and/or as part of the bifurcated display to show identifiers of those attributes next to the attribute values listed at 160 and 155.” See [0058].
Rankin adds owner communication address … associated with a plurality of properties when providing “ a contact name, a contact address, property parameters, company type, company attributes, and/or the like…”, at [0097]; and, “ The address of the property for which the site drive information has been requested may be displayed 1301, and a map provided 1305 indicating the location of the reference property 1306 and of the associated and/or nearby site drives 1307, such as may be present within a specified distance of the reference property”, at [0103]. Rankin provides a contacts table that include “email address”, with which an owner can be communicated with. See [0154].
Rankin discloses broker identifications, sets of broker attributes, and broker communication addresses, throughout. For example, “FIGS. 1A-C show implementations of a tenant-broker user interface in embodiments of HUB operation”, at [0012]; and, “HUB embodiments may serve to facilitate contact relationship management, lead generation, property/retailer and/or real estate browsing and/or searching, transactions, broker activity tracking, and/or the like”, at [0049]. Rankin further details broker nomenclature when discussing, “…the instant specification may use the term "broker," this term should be understood to encompass any real estate professional, agent, broker, service provider, and/or the like”, at [0051]. In addition, Rankin’s hub “…shows an alternative implementation of a HUB user interface 272 configured for a landlord broker role in one embodiment of HUB operation. FIG. 2D shows an implementation of a contact information and/or profile page in one embodiment of HUB operation. The page, in one implementation, may include the contact name 274; company and/or contact information 276; telephone information 278; known or suspected tenant clients associated with the contact 280; address and/or mailing information 282; broker status, type, and/or the like information 284; notes, comments, and/or the like 286; and/or the like.” See [0071 and FIG. 2C].
Rankin lastly provides property identifications….to brokers as detailed above , and includes, “The window 2105 may include a variety of information associated with the selected property, such as one or more property images 2110, other property information 2115 (e.g., property attributes from a HUB bifurcated display), and/or the like. The window 2105 may further include contact information 2120, such as for one or more contacts, tenants, landlord, brokers, and/or the like associated with the displayed property. The window 2105 may further include a selectable link to view other options 2125, such as to auto-populate other portions of the HUB interface (e.g., the bifurcated display) with information associated with the selected property, send the property information in an e-mail, generate a report associated with the property….”  See [] and Fig. 21].

Not disclosed by Rankin is receiving from a plurality of brokers, a bid to secure a listing broker representation, a bid to secure a listing broker representation for the sale or rental of a particular property, said bid comprising bid information respecting a listing broker representation payment magnitude component, a duration of exclusivity component and a listing broker compensation component; storing bid information in a bid information database, and communicating bid information to the owner of the property.
Not disclosed by Rankin is setting a start bid time associated with the particular property, and initiating, during a bidding period, the receiving of a bid or bids.

However, McLain discloses “a system and method for soliciting a bid to list a property.  The method includes receiving from a seller a request to list a property for sell, receiving information for listing the property, providing the listing information to one or more brokers, receiving one or more bids to list the property from the one or more brokers based on the listing information, and providing the one or more bids to the seller.  [See Abstract].  
McLain adds; “FIGS. 4A-4C depict a flow diagram of an exemplary process 400 performed by the bid server 128, in response to a seller's request to solicit bids to list a property from one or more brokers. In performing the process 400, the bid server 128 allows one or more brokers (e.g., member brokers) to bid to list the property anonymously and allows the seller to receive the bids to list the property while also remaining anonymous to the one or more brokers.”  See [0038]. 
McLain’s method includes; “In one implementation, a broker requests to bid to list a property by actuating the "Make a Bid" button 702, which may be implemented as a hyperlink to cause the bid server 128 to provide the make bid page 144 to the respective broker computer 106m-106z. The bid form 802 also includes a commission or fee field 806 where the broker may identify to the bid server 128 the total commission rate or fee that the broker desires for selling the property. In addition, the bid form 802 may also include a commission paid to buyer's broker field 808 where the broker may identify to the bid server 128 the commission that will be paid to a Buyer's Broker (if any) when the sale of the property is closed. In one implementation, the broker submits the bid form 802 to the bid server 128 by actuating the "Enter the Bid" button 810.  See [0047].
McLain discloses the bid information includes the following; “a date on which bidding is to end (from current date), a date on which property to is be placed on the market, and a duration of listing.”, [0029]; and, “Each entry in the list of bids 902 may also include a property number field 912 that has the property number 608 assigned to the property, the commission or fee 806 submitted by the broker, and the commission paid to buyer's broker 808 as submitted by the broker.”  [0049].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include bid specific information for each bidding broker per the method and system of McLain and use this information within the method of real estate transaction information management of Rankin because this leads to the intended result of comparing bids based on similar data and helps to analyze the proffered bids in order to select the most advantageous for the seller.

However, McLain further discloses; “FIGS. 2A-2B depict a flow diagram of an exemplary process performed by the bid server to allow a broker to register to bid to list an available property. Initially, the bid server 128 receives a request from a user (e.g., a broker) to register (Step 202).”, at [0032]; and, “Turning to FIG. 4A, the bid server 128 initially receives a request from a user (e.g., a seller) to solicit bids for listing a property for sale (Step 402).”, at [0039].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to start the bidding process and initiate receiving data for the bids per the method and system of McLain and use this information within the method of real estate transaction information management of Rankin because this is a known and necessary technique to perform a bidding process.  The bidding time must commence at some point and the end result – the bids themselves – are the necessary and expected results of that process.

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive.  Applicant touches upon prior rejections of all claims under 35 U.S.C. § 101, at page 11.  For the reasons that follow, the Examiner respectfully finds Applicant’s arguments not persuasive.
Applicant’s main argument is that the subject matter cannot be practiced by the human mind.  See page 11.  The Examiner has determined that independent claim 1 and new independent claims 4 and 5, describe the abstract ideas identified above; that is, a property transaction bidding method, requiring interactions of buyers, sellers, and/or brokers.  Furthermore, these claims recite concepts that can practically be performed in the human mind, including mainly, observations, as they recite collecting and comparing known information.  Claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A. (830 F.3d 1350, 1356 (Fed. Cir. 2016).  
Applicant’s further arguments about numerous communications and timed bidding periods are also not persuasive; noting that claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.  The Examiner maintains that is the case with the instant application.  As to Applicant’s claimed use of a software timer, the Examiner has concluded that this additional element is recited at a high level of generality and is used merely to perform the steps that define the abstract ideas. This does not render the claims as being patent eligible. See MPEP 2106.05(f). Applicant’s final statement would seem to sum up the above points in that “…numerous individuals utilizing numerous communication channels…in a coordinated effort,…” would need to “do it with a computer.”  

Applicant also argues prior rejection of all claims under 35 U.S.C. § 103 on pages 10-11.  Applicant states that the cited prior art of record does not teach the “three aspect bidding feature of the invention…”   In view of the amendments to the claims and new rejections of all claims under 35 U.S.C. § 103 contained within this office action, Applicant’s arguments are considered not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Daum (US 2008/021259) discloses a method for conveying the right to broker real property transfers.  Hughes (US 2011/0112972) has a method for negotiating a real estate listing transaction using a networked communication system.  Lange (US 2012/0136746) details a method for conducting on-line auctions.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687